Title: From George Washington to John Hancock, 7 January 1777
From: Washington, George
To: Hancock, John



Sir
Morristown January the 7th 1777

I am happy to inform you, that the account of Genl Mercer’s death, transmitted in my last, was premature, though it was mentioned as certain by many who saw him after he was wounded; By intelligence from princeton yesterday evening, he was alive, and seemed as if he would do well; Unhappily he is a prisoner. had it not been for the information I had of his death, I would have tried to have brought him away, tho I believe it could not have been effected.
The Enemy have totally evacuated Trent & Prince towns & are now at Brunswick & the several posts on the communication between that & Hudson’s river, but cheifly at Brunswick. Their numbers and movements are variously reported, but all agree, their force to be great. There have been Two or three little skirmishes between their parties & some detachments of Militia, in which the latter have been successfull and made a few prisoners. the most considerable was on Sunday morning near Springfeild, when Eight or Ten Waldeckers were killed and wounded, and the remainder of the party, Thirty nine or Forty, made prisoners with Two Officers, by a force not superior in number & without receiving the least damage.
The Severity of the Season has made our Troops, especially the Militia, extremely impatient, and has reduced the number very considerably. Every day more or less leave us. Their complaints and the great fatigues they had undergone, induced me to come to this place, as the best calculated of any in this quarter, to accomodate and refresh them. The situation is by no means favourable to our views, and as soon as

the purposes are answered for which we came, I think to remove, though I confess, I do not know how we shall procure covering for our Men elsewhere. I have the Honor to be with much esteem Sir Yr Most Obedt Servt

Go: Washington

